— Order, Supreme Court, New York County, entered April 28, 1978 denying petitioner taxpayer’s motion for summary judgment, is unanimously reversed, on the law, without costs and without disbursements, and the motion is granted and summary judgment is directed in favor of petitioner as demanded in the notice of motion dated February 8, 1978. This case is indistinguishable from Quotron Systems v Irizarry (66 AD2d 687), in which this court affirmed the grant of summary judgment in favor of the taxpayer. Concur — Kupferman, J. P., Sandler, Lane, Markewich and Silverman, JJ.